       2:17-cr-20037-JES-JEH # 170          Page 1 of 11                                          E-FILED
                                                                  Friday, 07 December, 2018 05:10:26 PM
                                                                             Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )        Crim. No. 17-20037
                                            )
BRENDT A. CHRISTENSEN,                      )        Hearing Requested
                                            )
       Defendant.                           )


    DEFENDANT’S REPLY TO RESPONSE TO MOTION TO STRIKE AGGRAVATING
           FACTOR ALLEGING FUTURE DANGEROUSNESS (R. 122)

       Mr. Christensen submits this reply to the government’s response to his Motion to

Strike Aggravating Factor Alleging Future Dangerousness (Motion), Dkt 122. The

government’s response is found at pages 20-24 of the United States’ Omnibus Response to

Defendant’s Motions to Strike Non-Statutory Aggravators, Dkt. 150. (Response).

       The Response, at 21, begins by citing cases holding future dangerousness evidence

is admissible in a capital case, including the seminal decisions of the Supreme Court in

Jurek v. Texas, 428 U.S. 262, 274-75 (1976), and Barefoot v. Estelle, 463 U.S. 880, 898 (1963).

Id. 21. Pointing to the language in Jurek acknowledging the difficulty in predicting

future dangerousness, 428 U.S. at 274-75, and that in Barefoot 463 U.S. at 898, suggesting

that future developments might shed more information on the reliability of such

predictions, Motion at 3-5, Mr. Christensen cited a host of studies, finding that neither

prosecutors nor jurors are able to reliably assess future dangerousness. Mr. Christensen




                                                1 
       2:17-cr-20037-JES-JEH # 170         Page 2 of 11



thus contends such evidence should be excluded under the Eighth Amendment.

Motion, at 6-9.

       The Response discards the significance of these arguments, stating “the defendant

offers distinguishable cases and articles written by death penalty abolitionists.”

Response, at 22. As to the latter, the Response offers no evidence supporting its

characterization of the authors of the numerous studies cited in the Motion, and, more

tellingly, offers none questioning their methodology or the accuracy of the results of the

studies. Nor does the Response cite any similar studies reaching contrary conclusions. As

to the former, the Response makes no effort to identify the cases which it cites as

“distinguishable,” much less to actually point out the alleged distinctions.

       Mr. Christensen argues that the future dangerousness allegation in ¶ III-2 of the

Notice of Intent (NOI) is essentially identical to that recently found unconstitutionally

vague in Johnson v. United States, 135 S. Ct. 2551 (2017), and that the reasoning

underlying Johnson applies with even more force here. Motion, at 11-15. In response, the

government sets out six distinguishing factors between this case and Johnson, all of

which are obvious – such as Johnson was not a capital case and did not directly discuss

the issue of future dangerousness or non-statutory aggravators, etc. Response, at 22. But,

the Response makes no effort to explain why any of these differences, many of which are

of the type present when comparing any two cases, have any constitutional significance

as to the principles announced in, and the reasoning of, Johnson. The Response

grudgingly admits that the Supreme Court has held that aggravating factors cannot be




                                             2 
             2:17-cr-20037-JES-JEH # 170                  Page 3 of 11



unconstitutionally vague, id. at 23,1 but attempts to distinguish Johnson because it

“concerns the vagueness of statutorily-defined offenses, rather than non-statutory

sentencing allegations.” Id. at 22. Why this distinction would be of any importance the

Response does not deign to explain. Regardless of whether non-statutory aggravating

factors are considered elements of the offense, they must be proven beyond a

reasonable doubt, 18 U.S.C. § 3593(c), and non-statutory aggravating factors are subject

to the same vagueness restrictions as statutory aggravators. See United States v. Barrett,

496 F.3d 1079, 1110 (10th Cir. 2007) (“[A] defendant always retains the right to

challenge, as unconstitutionally vague, any particular non-statutory factor.”); United

States v. Stone, 2013 WL 5934349, at *2 (E.D. Cal. 2013)(striking vague non-statutory

aggravating factor); see generally Reply to Response to Motion to Strike Non-Statutory

Aggravating Factor of “Obstruction of Investigation,” at 3-5 (filed December 7, 2018)

(collecting cases hold that non-statutory aggravating factors must satisfy the same

foundational constitutional prerequisites as aggravating factors).

             As the Motion discusses, the very same problems identified in Johnson are present

to an even greater degree here, including the lack of standards as to how a jury is to

measure the risk of future dangerousness; how much risk is sufficient – particularly

problematic in light of the difficulty in attaching meaning to the term “acts of violence”

in the context of prisons; and the fact that, unlike Johnson, which considered past

                                                       
1
 While the Response’s use of the term “exquisite rarity,” id., at 23, is unclear, the Supreme Court has
found aggravating factor unconstitutionally vague. See Maynard v. Cartwright, 486 U.S. 356 (1988)
(“especially heinous, atrocious, or cruel” aggravating circumstance was unconstitutionally vague, as it did
not offer sufficient guidance to the jury in deciding whether to impose the death penalty); Godfrey v.
Georgia, 446 U.S. 420 (1980) (“outrageously or wantonly vile, horrible or inhuman”).


                                                            3 
             2:17-cr-20037-JES-JEH # 170                  Page 4 of 11



identifiable conduct, here the jury is asked to make a much more speculative

assessment concerning future conduct. Motion, at 12-14. The Response addresses none of

these points.

             The Response does not take issue with the “heightened reliability” standard

applicable to the admission of evidence at a capital sentencing hearing, but, in a non-

sequitur, discounts its relevance because the standard only “call[s] for heightened

reliability in ascertaining that this individual should be put to death.” Id. 23 (citation

omitted). The significance of this purported distinction is blurry, at best, as the purpose

of the future dangerousness allegation in this case is to ascertain whether Mr.

Christensen should be put to death. Further, as applied to aggravating factors, the

Response’s argument that “more rather than less” evidence is consistent with heightened

reliability is counterintuitive when the evidence is unreliable.2 Vague allegations are

unconstitutional, not only because of problems with notice but because the attempt to

apply such standards leads to unreliable results. See Johnson, 135 S. Ct. at 2558 (“The

residual clause offers no reliable way to choose between . . .”).

             Paragraph III-2 of the NOI lists four categories of evidence, alleged to constitute

future dangerousness. Mr. Christensen, alternatively, argues that evidence concerning


                                                       
2
 Each of the three cases cited by the Response, at 23, merely state the general proposition that more rather
than less evidence brings more reliability to the sentencing process in a capital case. Lee, 374 U.S., at
648, and Montgomery, 10 F. Supp. 3d., at 813-14, recited this proposition in the context of a general issue
concerning the application of the balancing test in § 3593, not as applied to any particular evidentiary
issue. Basciano, 763 F. Supp. 3d 358, n. 41, recited this principle in a paragraph generally reviewing
principles governing the admission of uncharged prior criminal conduct. In none of the cases was the idea
invoked as justification to admit a particular piece or category of otherwise unreliable evidence. An
argument that an item or category of unreliable evidence should be admitted because simply because
“more is better” would likely be summarily rejected as unreasonable and capricious.


                                                            4 
       2:17-cr-20037-JES-JEH # 170         Page 5 of 11



each should be excluded pursuant to 18 U.S.C. ¶ 3593, because the dangers of “unfair

prejudice, confusing the issues, or misleading the jury” outweigh their probative value.

In support of the argument, the Motion analyzed each factor in the context both of its

probative value, or lack thereof, and its potential for unfair prejudice. Motion, at 15-22.

       The Response makes no attempt to demonstrate why the probative value of the

evidence outweighs its prejudicial effect. Instead, it flips the burden by stating that

“[t]he defendant has failed to provide any basis to conclude that he would suffer unfair

prejudice.” Id. 24. This tactic ignores the fact that “[t]he proponent of the evidence bears

the burden of persuading the district court that the proposed testimony is sufficiently

reliable and that its probative value outweighs its prejudicial effect.” United States v.

Kimberlin, 805 F.2d 210, 254 (7th Cir. 1986). It is the government who is attempting to

introduce the evidence of future dangerousness and it has the burden of demonstrating

that the proposed evidence satisfies the standard of § 3593(c).

       The purported justification for not directly addressing the issues is a

misconceived and incorrect allegation that, in raising this issue, Mr. Christensen is

engaging in a “fishing expedition to discover the United States’ trial strategy. ”

Response, at 24. The Response does not explain exactly why this is so. The Motion sets out

the evidence that the defense alleges should be excluded, so the defense is not seeking

to discover the government’s evidence. To the extent that the “fishing” allegation is

meant to refer to the government’s theory as to why the evidence is admissible, the

allegation is unsubstantial, as these types of issues are normally raised pretrial through

motions in limine, a procedure favored by most courts. The Response cites no authority,


                                              5 
             2:17-cr-20037-JES-JEH # 170                  Page 6 of 11



and the defense is aware of none, suggesting that when an issue is raised under either

Fed. R. Evid. 403 or its counterpart in § 3593(c), the government can avoid engaging the

merits of the issue by merely claiming that the defense is engaging in a “fishing

expedition.”

             As discussed, the Motion’s recital of the e-mails between the prosecutors and the

jails and between the prosecutors was far from “gratuitous,” as these communications

were integral to Mr. Christensen’s legal argument. Nonetheless, apparently miffed at

the light in which the e-mails show the participants, or perhaps seeking to redirect the

issues, the government unleashes a barrage of accusations at pages 8-10 of the

Response. In one respect this is more of the same, as throughout its pleadings the

government repeatedly injects disparaging characterizations such as, for example,

describing defense arguments as “a diatribe against capital punishment,”

“meandering,” or nothing more than “stock capital defense arguments,” unmindful or

uncaring of the obligations imposed on defense counsel in capital cases to “consider all

legal claims potentially available” and “present the claim as forcibly as possible.” See

American Bar Association Guidelines for the Appointment and Performance of Defense Counsel

in Death Penalty Cases (February 2003), Guideline 10.8, 31 Hofstra Law Review 913

(2003).

             Sensitive to the professional obligation of advocates to demonstrate respect for

other attorneys,3 recognizing that the government attorneys have the same obligation to


                                                       
3
 See Illinois Rules of Professional Conduct of 2010: Preamble, Par. 5: “A lawyer should demonstrate
respect for the legal system and all who participate in it.”  


                                                            6 
             2:17-cr-20037-JES-JEH # 170                  Page 7 of 11



zealously represent their client as defense counsel, and proceeding on the assumption

that the Court is not interested in these sorts of exchanges between counsel, we would

normally just assign such tactics to misplaced adversarial zeal and not comment further.

But, because the tone and substance of the harangue of the Response’s closing escalates

prior false accusations unfairly suggesting misconduct by counsel,4 and, more

important, appears to be designed to prejudice the defense in the eyes of this Court and

infect the record, thereby potentially harming Mr. Christensen, they cannot go

unanswered.

             a. The Accusation that Counsel Violated the Protective Order

             The Response claims that the defense was specifically informed that the e-mails

were “work product,” protected by Rule 16(a)(2), and that counsel violated a Protective

Order prohibiting the dissemination of discovery material. Id. 10. Neither charge is

correct.

             It is true that the defense signed a Protective Order agreeing not to “allow it

[discovery] out of [their] custody” nor “allow it to be disseminated in any way.” it is

commonly understood that such provisions in Protective Orders do not apply to the use



                                                       
4
 For instance, in its Response to the Defendant’s Motion to Bar and Suppress Identification Testimony
and Evidence, Dkt. 146, at 11, the government suggests that the defense “improperly attache[d] [an]
internal DOJ memorandum to his motion. The document in question is a January 2017 memorandum
from Deputy Attorney General Sally Yates setting out recommendations for identification procedures in
criminal cases. See Dkt. 99, Exhibit 2-1. While the government’s legal arguments concerning the
significance of the memorandum are fair enough, not content with simply presenting the same, the
government tosses in this implied accusation that the defense has improperly pilfered or revealed some
confidential document of the Department of Justice despite the fact that the memorandum was the subject
of a press release and is published on the Department’s website. See
https://www.justice.gov/archives/opa/press-release/file/923201/download.   


                                                            7 
       2:17-cr-20037-JES-JEH # 170         Page 8 of 11



of the discovery materials in connection with the criminal case and certainly do not

prohibit their use in proceedings before the Court. The Protective Order we signed

reflects, in essence, the requirements of Local Criminal Rule 16.2(B), which prohibits the

dissemination of discovery “for any purpose other than in direct relationship to the

criminal case to which the discovery pertains.” (emphasis added). Obviously, the use of

this material was directly related to the criminal case and was consistent with the

commonly understood meaning of such language in Protective Orders.

       Additional reasons suggest the unreasonableness of the allegation. First, the

government itself has repeatedly indicated that it “intends to use the materials and

recordings it has provided to the defense pursuant to Rule 16 during the trial” despite

requests by the defense to more specifically identify the evidence it intends to use.

Letter to Defense Counsel, July 11, 2018, at 5, Request # 9. The government has made

the same representation to the Court in its response to the defense’s Rule 12(b)(4)(B)

motion. Dkt. 85, at 7 (“[T]he United States has also advised the defendant that it is

considering using all of the Rule 16 evidence in its case-in-chief at this time.” (emphasis

added). Stated otherwise, the government has repeatedly said that it intends to

“disseminate” part or all of the discovery during the proceedings in this case at its

pleasure. There is no logical distinction between such “dissemination” during pretrial

proceedings and trial and defense counsel are unaware of any provision in the rules

that permits the government to use discovery that it is required to turn over under Rule

16, while the defense is somehow limited to its use only at the direction and permission

of the government.


                                              8 
        2:17-cr-20037-JES-JEH # 170              Page 9 of 11



        Further, none of the four defense counsel who met with the government to

discuss discovery requests recall the government asking the defense to treat this

discovery as protected work product under Rule 16(a)(2), as alleged in the Response, and

no such request was made in the letter transmitting the material. Had such a request

been made, counsel would have filed the material under seal to accommodate the

government.

        b. The Suggestion that Defense Counsel was Attempting to Influence Press
           Coverage

        The most feigned outrage was saved for footnote 4, at 9-10, where the

government suggests the need to take care in pleadings because of their “potential to

taint the jury pool.” This remark elevates irony and chutzpah5 to a new level in light of

prior events in this case. On February 7, 2018, the defense filed a Sealed Exhibit D to its

Memorandum in Support of Proposed Scheduling Order that referenced a confidential

matter that had the potential to taint the jury pool in the most fundamental way. See

Dkt. 60. Apparently sensing a possible advantage to having this confidential matter

made public, the government filed a motion to strike the Exhibit or unseal it, allegedly

to permit the government to file a response (which it could have done without the

requested unsealing). Dkt. 69. After the defense filed a response pointing out the

potential prejudice and violations of ethical canons entailed in the government’s

request, Dkt. 72, the Court denied the government’s motion to unseal (and to strike).


                                                       
5
  For a legal definition of “chutzpah,” see Harbor Ins. Co. v. Schnabel Foundation Co., Inc., 946 F.2d
930, 938, n.5 (1991)(“a young man convicted of murdering his parents, who argues for mercy, on the
ground that he is an orphan.”).    


                                                    9 
      2:17-cr-20037-JES-JEH # 170        Page 10 of 11



Sealed Dkt. 75. In light of these events, the Court should give no weight to the

government’s claims of misconduct and gently remind the government that such claims

should not be made lightly.

                                  Respectfully submitted,

                                  BRENDT A. CHRISTENSEN, Defendant

By:   /s/Elisabeth R. Pollock                     /s/ George Taseff
      Assistant Federal Public Defender           Assistant Federal Public Defender
      300 West Main Street                        401 Main Street, Suite 1500
      Urbana, IL 61801                            Peoria, IL 61602
      Phone: 217-373-0666                         Phone: 309-671-7891
      FAX: 217-373-0667                           Fax: 309-671-7898
      Email: Elisabeth_Pollock@fd.org             Email: George_Taseff@fd.org

      /s/ Robert Tucker                           /s/ Julie Brain
      Robert L. Tucker, Esq.                      Julie Brain
      7114 Washington Ave.                        916 South 2nd
      St. Louis, MO 63130                         Philadelphia, Pa. 19147
      Phone: 703-527-1622                         Phone: 267-639-0417
      Email: roberttuckerlaw@gmail.com            juliebrain1@yahoo.com




                                            10 
      2:17-cr-20037-JES-JEH # 170        Page 11 of 11



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           11 
